1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In the claims
   Claim 7, line 4, the comma has been deleted and  –when—inserted therefor

2.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of deriving an appropriate cutting condition for a polarizing plate by preparing the plate containing an adhesive layer, providing the plate to adjoin a guide unit, moving the plate on the guide unit, measuring the frictional force between the plate and the guide unit while moving the plate and deriving the cutting condition for cutting the plate based on the value of the frictional force and an adhesive leakage determination which is based on the frictional force .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the accompanying 1449 forms show the state of the art concerning polarizing plates and their formation.  None of the references disclose the instant method or would be combined in any manner to render the instant method as obvious.





/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742